UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 03-4813
GREGORY WEATHERS,
            Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Rock Hill.
             Cameron McGowan Currie, District Judge.
                             (CR-03-553)

                      Submitted: March 31, 2004

                       Decided: April 15, 2004

    Before NIEMEYER, KING, and DUNCAN, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

W. Rhett Eleazer, Chapin, South Carolina, for Appellant. J. Strom
Thurmond, Jr., United States Attorney, Marshall Prince, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. WEATHERS
                             OPINION

PER CURIAM:

   Gregory Weathers pled guilty to conspiracy to steal firearms from
a federally licensed firearms dealer, 18 U.S.C. §§ 371, 922(u) (2000)
(Count One), and possession of a firearm by a convicted felon, 18
U.S.C. § 922(g)(1) (2000) (Count Four). The district court imposed a
sentence of 120 months on Count Four and a concurrent sentence of
sixty months on Count One. Weathers appeals his sentence, alleging
that the district court erred in awarding him two criminal history
points for committing the offense while under a criminal justice
sentence—an outstanding probation violation warrant. U.S. Sentenc-
ing Guidelines Manual § 4A1.1(d) (2003). He also contends that the
court lacked sufficient evidence that a violation warrant had issued.
We affirm.

   Two criminal history points are prescribed under USSG § 4A1.1(d)
"if the defendant committed the instant offense while under any crim-
inal justice sentence, including probation . . . ." Application Note 4
explains that a "criminal justice sentence" is any "sentence countable
under § 4A1.2 . . . having a custodial or supervisory component,
although active supervision is not required for this item to apply."
Application Note 4 further provides that "[a] defendant who commits
the instant offense while a violation warrant from a prior sentence is
outstanding (e.g., a probation . . . violation warrant) shall be deemed
to be under a criminal justice sentence for the purposes of this provi-
sion if that sentence is otherwise countable, even if that sentence
would have expired absent such warrant." See also USSG § 4A1.2(m)
(same).

   Weathers did not object below to the two criminal history points
awarded for his 1994 sentence of probation for child endangerment.
However, he objected to the two points he received for committing
the instant offense while there was an active probation violation war-
rant for him in New Jersey. When the warrant issued, Weathers had
left New Jersey, and was in custody in New York State for a similar
offense. In this appeal, Weathers argues that criminal history points
were erroneously awarded under § 4A1.1(d) because the original term
of probation had long since expired and because the New Jersey
                      UNITED STATES v. WEATHERS                        3
authorities were at fault for not serving him with a violation warrant
or affording him a hearing on the alleged violation.

   The guideline does not require service of a warrant on the defen-
dant. Weathers acknowledges that Application Note 4 to § 4A1.1 cur-
rently requires criminal history points to be awarded if a violation
warrant is outstanding, regardless of whether the term of probation
would have expired absent the warrant. Other circuits have held that,
in applying § 4A1.1(d), the sentencing court need not consider
whether an outstanding warrant is stale or state authorities have been
lax in executing it. See United States v. Davis, 313 F.3d 1300, 1305-
06 (11th Cir. 2002), cert. denied, 124 S. Ct. 49 (2003); United States
v. Mateo, 271 F.3d 11, 16 (1st Cir. 2001); United States v. Anderson,
184 F.3d 479, 481 (5th Cir. 1999); United States v. Elmore, 108 F.3d
23, 27-28 (3d Cir. 1997); United States v. Camilo, 71 F.3d 984 (1st
Cir. 1995).* We find these authorities persuasive.

   Weathers also maintains that the district court lacked sufficient evi-
dence from which to find that a violation warrant was issued or was
served on him. We review this issue under the plain error standard
because Weathers did not contest the existence or validity of the vio-
lation warrant below. United States v. McAllister, 272 F.3d 228, 230
(4th Cir. (2001).

   The presentence report included a notification of alleged probation
violations that informed Weathers of a hearing scheduled for Decem-
ber 9, 1996, and stated that his failure to appear at the December 9
hearing would result in the issuance of a bench warrant for his arrest.
At the sentencing hearing, the probation officer informed the court
that he had been told by Weathers’s probation officer in New Jersey
the day before that there was an active bench warrant for Weathers
resulting from his failure to appear at the violation hearing.

  *In Camilo, the First Circuit reserved the question of whether the
validity of a state warrant might be considered by the sentencing court
and speculated that a due process requirement might exist under
§ 4A1.2(m). 71 F.3d at 987-88 & n.7. The First Circuit has since held
that, in applying § 4A1.1(d), "a sentencing court ordinarily is not
required to look beyond the face of the state-court record, but, rather,
may give weight to an outstanding warrant without inquiring into the
validity of that warrant." Mateo, 271 F.3d at 16.
4                     UNITED STATES v. WEATHERS
   In resolving disputed matters, the district court may consider hear-
say information that "has sufficient indicia of reliability to support its
probable accuracy." USSG § 6A1.3(a). Weathers did not dispute the
existence of the warrant at sentencing. Therefore, the district court
was free to adopt the presentence report without making a finding of
fact on the question. Moreover, if Weathers had disputed the exis-
tence of the warrant, the probation officer’s statement that he had
been assured by New Jersey authorities that a warrant had been issued
was sufficient to satisfy the "indicia of reliability" test. Weathers has
not shown error, much less plain error.

   We therefore conclude that the district court did not err in awarding
Weathers two criminal history points under § 4A1.1(d). We affirm the
sentence imposed by the district court. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                             AFFIRMED